 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    LINDA GABALDON,                                   No. 1:20-cv-1443-DAD-GSA (PC)
12                        Plaintiff,
13           v.                                         ORDER DENYING MOTION FOR
                                                        RECONSIDERATION
14    J. BROWN, et al.,
                                                        (Doc. No. 17)
15                        Defendants.
16

17          Plaintiff Linda Gabaldon is a state prisoner proceeding pro se and in forma pauperis in

18   this civil rights action pursuant to 42 U.S.C. § 1983. The matter was referred to a United States

19   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On December 4, 2020, the assigned magistrate judge issued findings and

21   recommendations, recommending that plaintiff’s case be dismissed due to her failure to state a

22   claim upon which relief may be granted, failure to comply with a court order, and failure to

23   prosecute the case. (Doc. No. 13.) Plaintiff filed no objections.

24          On January 21, 2021, the undersigned adopted those findings and recommendations in full

25   and dismissed the case due to plaintiff’s failure to prosecute and failure to comply with a court

26   order. (Doc. No. 15.) On March 29, 2021, plaintiff filed a motion to reopen her case, which the

27   undersigned interprets as a motion for reconsideration of the January 21, 2021 order adopting the

28   magistrate judge’s findings and recommendations and dismissing this case due to plaintiff’s
                                                       1
 1   failure to prosecute and failure to comply with a court order . (Doc. No. 17.)

 2          Federal Rule of Civil Procedure 60(b) governs the reconsideration of final orders of the

 3   district court. Rule 60(b) permits a district court to relieve a party from a final order or judgment

 4   on grounds of: “(1) mistake, inadvertence, surprise, or excusable neglect; (2) newly discovered

 5   evidence . . .; (3) fraud . . . of an adverse party; (4) the judgment is void; (5) the judgment has

 6   been satisfied . . . or (6) any other reason justifying relief from the operation of the judgment.”

 7   Fed. R. Civ. P. 60(b). A motion under Rule 60(b) must be made within a reasonable time, in any

 8   event “not more than one year after the judgment, order, or proceeding was entered or taken.” Id.

 9          Reconsideration of a prior order is an extraordinary remedy “to be used sparingly in the

10   interests of finality and conservation of judicial resources.” Kona Enters., Inc. v. Estate of

11   Bishop, 229 F.3d 877, 890 (9th Cir. 2000) (citation omitted); see also Harvest v. Castro, 531 F.3d

12   737, 749 (9th Cir. 2008) (addressing reconsideration under Rule 60(b)). In seeking

13   reconsideration under Rule 60, the moving party “must demonstrate both injury and

14   circumstances beyond his control.” Harvest, 531 F.3d at 749 (internal quotation marks and

15   citation omitted).

16          “A motion for reconsideration should not be granted, absent highly unusual

17   circumstances, unless the district court is presented with newly discovered evidence, committed

18   clear error, or if there is an intervening change in the controlling law,” and it “may not be used to

19   raise arguments or present evidence for the first time when they could reasonably have been

20   raised earlier in the litigation.” Marlyn Nutraceuticals, Inc. v. Mucos Pharma GmbH & Co., 571
21   F.3d 873, 880 (9th Cir. 2009) (internal quotations marks and citations omitted) (emphasis in

22   original). Further, Local Rule 230(j) requires, in relevant part, that a movant show “what new or

23   different facts or circumstances are claimed to exist which did not exist or were not shown”

24   previously, “what other grounds exist for the motion,” and “why the facts or circumstances were

25   not shown” at the time the substance of the order which is objected to was considered.

26          In her motion for reconsideration, plaintiff appears to assert that she could not respond to
27   the findings and recommendations because the prison where she is incarcerated was locked down

28   due to the Covid-19 pandemic. (Doc. No. 17.) Additionally, plaintiff states that she is working
                                                         2
 1   alone on her case and suffers from depression, which hinders her ability to do more on her case.

 2   The court is sympathetic to the difficulties caused by the Covd-19 pandemic as well as to the

 3   personal difficulties plaintiff is suffering. Nevertheless, plaintiff never filed a signed complaint in

 4   this action and there is no pleading on file in which plaintiff sets forth any claims. Thus, the court

 5   has no basis upon which to re-open this case.

 6          Accordingly,

 7          1.      Plaintiff’s motion for reconsideration (Doc. No. 17) is denied;

 8          2.      This case shall remain closed; and

 9          3.      No further filings will be entertained in this closed case.

10   IT IS SO ORDERED.
11
        Dated:     May 17, 2021
12                                                       UNITED STATES DISTRICT JUDGE
13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         3
